344 S.E.2d 297 (1986)
Sharon Ann MAPP
v.
TOYOTA WORLD, INC. and Barclays American Financial Corporation, Inc.
No. 8628SC34.
Court of Appeals of North Carolina.
June 17, 1986.
*300 Lentz, Ball & Kelley, P.A. by Phillip G. Kelley, Asheville, for plaintiff-appellee.
Morris, Golding, Phillips & Cloninger by James N. Golding, Asheville, for defendant-appellant.
WELLS, Judge.
In its second argument, defendant presents this question: "Did the trial court err in permitting the plaintiff to recover treble damages?" Defendant asserts that the plaintiff "neither alleged nor established any action or conduct on the part of the Defendant which would permit Chapter 75 treatment" and that "submitting the unfair trade practice issue to the Jury was also improper...." From the evidence presented by the plaintiff, the jury could reasonably find that defendant induced plaintiff to purchase the Ford Escort by promising her that she could return the car if she was not satisfied with it and that defendant had no intention of allowing plaintiff to return the car when this promise was made. Our Supreme Court has held (1) that the statement of an intention to perform an act, when no such intention exists, constitutes misrepresentation of the promisor's state of mind, an existing fact, and as such may furnish the basis for an action for fraud if the other elements of fraud are present, Roberson v. Swain, 235 N.C. 50, 69 S.E.2d 15 (1952); see also Wilkins v. Finance Co., 237 N.C. 396, 75 S.E.2d 118 (1953); and (2) that proof of fraud necessarily constitutes a violation of the statutory prohibition against unfair and deceptive acts, Hardy v. Toler, 288 N.C. 303, 218 S.E.2d 342 (1975). All the elements of fraud were present in this case. See Johnson v. Insurance Co., 300 N.C. 247, 266 S.E.2d 610 (1980). The unfair commercial practice "issue" was not submitted to the jury, but was appropriately decided by the court after the jury returned its verdict. The only such "issue" answered by the jury was whether defendant's misrepresentations to plaintiff were conduct in commerce or affecting commerce, which was appropriate. The jury's answer to this issue in plaintiff's favor was unquestionably supported by the evidence. These arguments are rejected.
In another argument, defendant asserts that the trial court erred in instructing the jury as to issue number one, as follows:
Now, the first issue reads as follows: "Did the defendant agree to sell an automobile to the plaintiff upon condition that she could return the vehicle and cancel the transaction if she was dissatisfied as alleged in the Complaint?" Now, as to this issue the burden of proof is on the plaintiff, Miss Mapp, to satisfy you by the greater weight of the evidence that the agent of the defendant, the salesman, agreed that she could take this vehicle which is in question, that if she was not satisfied with it, she could bring it back and the transaction would be cancelled.
Defendant contends that this instruction left the jury free to "speculate" as to whether defendant agreed to rescind the sale if plaintiff was dissatisfied with the Escort or the purchase agreement, including the price. We find this instruction not confusing or misleading and reject this argument. *301 Defendant also contends that the trial court erred in submitting two separate issues as to compensatory damages. If there was any error in the manner in which the issues were framed as to compensatory damages, it was cured by the way in which they were answered. This argument is rejected.
In another argument, defendant contends that the trial court erred in not allowing defendant to argue to the jury that any compensable damages awarded by the jury for breach of contract could be trebled by the trial court. The question of whether conduct constitutes an unfair or deceptive act in violation of the statute is one of law for the Court. Hardy, supra; Bernard v. Central Carolina Truck Sales, 68 N.C.App. 228, 314 S.E.2d 582, disc. rev. denied, 311 N.C. 751, 321 S.E.2d 126 (1984). The jury has no role in the decision as to whether damages should be trebled for such conduct. The question not being in the jury's province, we hold that the trial court properly instructed counsel not to argue the matter to the jury. This assignment is overruled.
In another argument, defendant contends that the evidence was not sufficient to allow the jury to award punitive damages. Plaintiff's evidence in this case showed not just a breach of promise; it showed a fraudulent scheme, i.e., a contract induced by the defendant's promise to allow rescission of the contract by plaintiff, which promise defendant never intended to keep. To allow defendant to suffer no more than compensatory damages would not be sufficient. We hold such conduct to be offensive, oppressive and outrageous, clearly supporting an award of punitive damages. See Oestreicher v. Stores, 290 N.C. 118, 225 S.E.2d 797 (1976); Compare Newton v. Insurance Co., 291 N.C. 105, 229 S.E.2d 297 (1976). This argument is rejected.
Finally, defendant contends that plaintiff was not entitled to recover both punitive damages and treble damages for the same conduct. We agree with this position. The misrepresentation of the contract was the only unfair commercial practice issue submitted to the jury. Defendant's conduct in selling plaintiff's trade-in car almost immediately, despite its promise to allow plaintiff to rescind; defendant's attempted negotiation of plaintiff's check, which it promised to hold; and defendant's procuring a warrant for plaintiff's arrest are all unfair or deceptive acts in violation of G.S. 75-1.1, but they were not placed before the jury as separate unfair or deceptive acts by the wording of the issues. Contrary to defendant's argument, however, we hold that plaintiff should be allowed to elect her remedy after the jury's verdict. Our appellate courts have clearly held that actions may assert both G.S. 75-1.1 violations and fraud based on the same conduct or transaction and that plaintiffs in such actions may receive punitive damages or be awarded treble damages, but may not have both. See Marshall v. Miller, 47 N.C. App. 530, 268 S.E.2d 97 (1980), modified and aff'd, 302 N.C. 539, 276 S.E.2d 397 (1981); see also Bicycle Transit Authority v. Bell, 314 N.C. 219, 333 S.E.2d 299 (1985); Borders v. Newton, 68 N.C.App. 768, 315 S.E.2d 731 (1984). These cases do not directly address the question of when the plaintiff in such cases must elect the basis of recovery. We hold that it would be manifestly unfair to require plaintiffs in such cases to elect before the jury has answered the issues and the trial court has determined whether to treble the compensatory damages found by the jury and that such election should be allowed in the judgment. Hence, we remand this case for such an election, which should be made by plaintiff by a motion in the cause. When plaintiff has made her election, a new judgment should be entered vacating the first judgment and allowing plaintiff recovery based on her election.
No error in the trial. Affirmed in part; reversed in part and remanded for further judgment.
ARNOLD and BECTON, JJ., concur.